DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 09/03/2021 the Amendment has been received on 12/03/2021. 
           Claims 1, 9, 10, 12, 15, 17 and 20 have been amended.
           Claims 11, 14, 16 and 18 have been canceled.
           Claims 1-10, 12, 13, 15, 17, 19 and 20 are currently pending in this application.

Response to Arguments

3.        Applicant’s arguments, see pages 7-11, filed on 12/03/2021, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, all of the previous rejections and objections have been withdrawn.  However, upon further consideration necessitated by amendment, a new ground(s) of rejection is made in view of Karl et al. (DE 10 2013 218 285 A1) and Dehler et al. (US PAP 2008/0304625 A1) in view of Weston (US PAP 2004/0196959 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102

4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.        Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karl et al. (DE 10 2013 218 285 A1).
          With respect to claim 1, Karl et al. teach a mobile X-ray system (10), comprising (see abstract: Figs. 1 and 2; column 3, line 19 – column 5, line 10): a base unit (19) comprising one or more wheels configured to support and transport the mobile X-ray system (see Fig. 1); a moveable arm (13) comprising an X-ray source (11) arranged at a first end and an X-ray detector (12) arranged at a second end (see Fig. 1); and a fluid-circulating cooling arrangement (14 and 15) arranged within a housing shared with the X-ray source (11), wherein passages of the cooling arrangement (14 and 15) do not extend outside the housing wherein the housing is arranged only at the first end, and wherein all components of the cooling arrangement and the X-ray source (11) are contained within the housing (see abstract: Figs. 1 and 2; column 3, line 19 – column 5, line 10).

    PNG
    media_image1.png
    493
    543
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    366
    384
    media_image2.png
    Greyscale

           With respect to claim 2, Karl et al. teach the mobile X-ray system of claim 1 (see abstract: Figs. 1 and 2; column 3, line 19 – column 5, line 10), wherein the cooling arrangement (14 and 15) is directly adjacent to and integrated with the X-ray source (11) (see abstract: Figs. 1 and 2; column 3, line 19 – column 5, line 10).
          With respect to claim 3, Karl et al. teach the mobile X-ray system of claim 1 (see abstract: Figs. 1 and 2; column 3, line 19 – column 5, line 10), wherein the moveable arm (13) comprises a clearance, and wherein the X-ray source (11) and the cooling arrangement (14 and 15) are at least partially positioned within the clearance (see abstract: Figs. 1 and 2; column 3, line 19 – column 5, line 10). 
         With respect to claim 4, Karl et al. teach the mobile X-ray system of claim 1 (see abstract: Figs. 1 and 2; column 3, line 19 – column 5, line 10), wherein the moveable arm (13) is coupled to the base unit (19) (see abstract: Figs. 1 and 2; column 3, line 19 – column 5, line 10).
          
Claim Rejections - 35 USC § 103

7.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.         Claims 1-10, 12, 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dehler et al. (US PAP 2008/0304625 A1) in view of Weston (US PAP 2004/0196959 A1).
          With respect to claims 1 and 5, Dehler et al. teach a mobile X-ray system (10), comprising (see abstract: Figs. 1 and 2a-2c; paragraphs 0012-0019 and 0024-0035): 

    PNG
    media_image3.png
    398
    422
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    159
    375
    media_image4.png
    Greyscale


a base unit (4) comprising one or more wheels (10 and 11) configured to support and transport the mobile X-ray system (see Fig. 1); a moveable arm (60) comprising an X-ray source (80/81) arranged at a first end and an X-ray detector (70) arranged at a second end (see Figs. 1 and 2b and 2c); and a cooling arrangement (see paragraph 0028) arranged within a housing (82) associated with the X-ray source (80/81) in order to remove heat from the X-ray source (80/81), wherein passages of the cooling arrangement do not extend outside the housing (82); wherein the housing (82) is arranged only at the first end, and wherein all components of the cooling arrangement and the X-ray source (80/81) are contained within the housing (82) (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035).
          Dehler et al. fail to explicitly teach that cooling arrangement is a fluid-circulating cooling arrangement.
        Weston disclose a mobile X-ray system (10) (paragraph 0017) which explicitly teaches (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14): 

    PNG
    media_image5.png
    439
    356
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    269
    437
    media_image6.png
    Greyscale

 a moveable arm (18) comprising an X-ray source (14) arranged at a first end (see Fig. 1), a housing as a protecting covering (22) is mounted over the X-ray tube (14) and a fluid-circulating cooling arrangement (26) arranged with the X-ray source (14) (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14), 

    PNG
    media_image7.png
    443
    534
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    319
    380
    media_image8.png
    Greyscale

wherein the cooling arrangement comprises a pump, a fan, a serpentine passage, a pump outlet passage, and a pump inlet passage, and wherein each of the pump, the fan, the radiator coils, the pump outlet passage, and the pump inlet passage are arranged within the housing/protective covering (22) at the first end. This arrangement provides user with the capabilities to cool the  X-ray tube (14) during operation with a controllable cooling rate (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14).
          Dehler et al. and Weston disclose similar apparatuses for the mobile X-ray systems comprising the cooling arrangements in C-arms for cooling X-ray tube during operation.  
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the fluid-circulating cooling arrangement as suggested by Weston in the apparatus of Dehler et al., since such a modification would provide user with the compact cooling arrangement, at the one end of the C-arms, to cool the X-ray tube during operation with the controllable cooling rate.
           It would have been obvious to treat Dehler et al. and Weston as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 1 and 5 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

           With respect to claim 2, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) teach the mobile X-ray system of claim 1, wherein Weston explicitly teach that the cooling arrangement (26) is directly adjacent to and integrated with the X-ray source (14) (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14), in order to provide user with the compact cooling arrangement, at the one end of the C-arms, to cool the X-ray tube during operation with the controllable cooling rate.
           With respect to claim 3, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) teach the mobile X-ray system of claim 1, wherein the moveable arm (60) comprises a clearance, and wherein the X-ray source (80/81) and the cooling arrangement are at least partially positioned within the clearance (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035).

    PNG
    media_image4.png
    159
    375
    media_image4.png
    Greyscale

         With respect to claim 4, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) teach the mobile X-ray system of claim 1, wherein the moveable arm (60) is coupled to the base unit (4) (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035). 
          With respect to claim 6, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) teach the mobile X-ray system of claim 5, wherein Weston clearly teaches that the pump outlet passage is configured to flow liquid from the pump to an interior volume of the X-ray source (14) (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14), in order to provide user with the compact cooling arrangement, at the one end of the C-arms, to cool the X-ray tube during operation with the controllable cooling rate.
          With respect to claim 7, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) teach the mobile X-ray system of claim 6, wherein the moveable arm moves (60) independently of the base unit (4) (see Fig. 1).
          With respect to claim 8, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) teach the mobile X-ray system of claim 5, wherein Weston teaches that the pump outlet passage is arranged between the fan and the radiator coils (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14), in order to provide user with the compact cooling arrangement, at the one end of the C-arms, to cool the X-ray tube during operation with the controllable cooling rate.
          With respect to claim 20, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) teach the mobile imaging system of claim 5, wherein the C-arm (60) is configured to rotate isocentrically around a rotational axis (61) arranged between the first end and the second end, further comprising a base unit (4) configured to support the mobile imaging system and transport the mobile imaging system to different locations, wherein the C-arm (60) and the base unit (4) move independent of one another (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035).

         With respect to claim 9 Dehler et al teach an X-ray device (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035), comprising: a cooling arrangement associated with an X-ray source (80/81) arranged within a housing (82) configured to house an entirety the X-ray source (80/81) and the cooling arrangement only at one end of a moveable C-arm (60), wherein an interface is arranged directly between the cooling arrangement and the X-ray source for removing waste heat generated by operation of an X-ray tube of the X-ray source.
         Dehler et al. fail to explicitly teach that the cooling arrangement is a fluid-circulating cooling arrangement comprising: a pump fluidly coupled to a pump outlet passage and a pump inlet passage, a fan, and a plurality of radiator coils, wherein the pump outlet passage is arranged between the plurality of radiator coils and the fan; wherein an interface is arranged directly between the cooling arrangement and the X-ray source through which the pump circulates liquid coolant into an interior volume of an X-ray tube of the X-ray source.
        Weston disclose a mobile X-ray system (10) (paragraph 0017) which explicitly teaches (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14): 

    PNG
    media_image5.png
    439
    356
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    269
    437
    media_image6.png
    Greyscale

 a moveable arm (18) comprising an X-ray source (14) arranged at a first end (see Fig. 1), a housing as a protecting covering (22) is mounted over the X-ray tube (14) and a fluid-circulating cooling arrangement (26) arranged with the X-ray source (14) (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14), 

    PNG
    media_image7.png
    443
    534
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    319
    380
    media_image8.png
    Greyscale

wherein the cooling arrangement comprises a pump, a fan, a serpentine passage, a pump outlet passage, and a pump inlet passage, and wherein each of the pump, the fan, the radiator coils, the pump outlet passage, and the pump inlet passage are arranged within the housing/protective covering (22) at the first end. This arrangement provides user with the capabilities to cool the  X-ray tube (14) during operation with a controllable cooling rate (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14).
          Dehler et al. and Weston disclose similar apparatuses for the mobile X-ray systems comprising the cooling arrangements in C-arms for cooling X-ray tube during operation.  
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the fluid-circulating cooling arrangement as suggested by Weston in the apparatus of Dehler et al., since such a modification would provide user with the compact cooling arrangement, at the one end of the C-arms, to cool the X-ray tube during operation with the controllable cooling rate.
           It would have been obvious to treat Dehler et al. and Weston as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 9 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

           With respect to claim 10, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) teach the X-ray device of claim 9, wherein the moveable C-arm (60) comprises an interior space between its walls in which the X-ray source and the cooling arrangement are arranged, wherein the housing comprises an outlet, and wherein the housing completely seals the X-ray source (80/81) from atmosphere except air transfer through the cooling arrangement for the outlet (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035).
          With respect to claim 12, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) teach the X-ray device of claim 9, wherein the end is a first end, further comprising a second end opposite the first end, wherein an X-ray detector (70) is arranged at the second end, wherein a portion of the C-arm (60) between the housing and the second end is free of cooling arrangement components (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035).
         With respect to claim 13, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) teach the X-ray device of claim 9, wherein the X-ray device is a mobile X-ray device comprising a base unit (4) with wheels (10 and 11), wherein the base unit (4) is free of cooling arrangement components (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035).

         With respect to claim 15, Delher et al. teach a mobile imaging system (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035), comprising: a base unit (4) for moving within a room and from room to room (see Fig. 1); a C-arm (60) coupled to the base unit (4) including an X-ray source (80/81) at a first end and a detector (70) at a second end opposite the first end (see Fig. 1), wherein the C-arm (60) comprises an interior clearance separating an inner circumferential wall and an outer circumferential wall (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035); and an opening arranged in the inner circumferential wall shaped to receive the X-ray source and a cooling arrangement (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035), wherein the cooling arrangement is for removing waste heat generated by operation of the X-ray source, wherein a housing (82) is configured to house each of the X-ray source (80/81)and the cooling arrangement; and wherein the housing (82) is arranged only at the first end, and wherein all components of the cooling arrangement and the X-ray source are contained within the housing (82) (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035).
           Dehler et al. fail to explicitly teach that the cooling arrangement is fluidly coupled to an interior volume of the X-ray source via a pump outlet passage. 
         Weston disclose a mobile X-ray system (10) (paragraph 0017) which explicitly teaches (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14): 

    PNG
    media_image5.png
    439
    356
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    269
    437
    media_image6.png
    Greyscale

 a moveable arm (18) comprising an X-ray source (14) arranged at a first end (see Fig. 1), a housing as a protecting covering (22) is mounted over the X-ray tube (14) and a fluid-circulating cooling arrangement (26) arranged with the X-ray source (14) (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14), 

    PNG
    media_image7.png
    443
    534
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    319
    380
    media_image8.png
    Greyscale

wherein the cooling arrangement comprises a pump, a fan, a serpentine passage, a pump outlet passage, and a pump inlet passage, and wherein each of the pump, the fan, the radiator coils, the pump outlet passage, and the pump inlet passage are arranged within the housing/protective covering (22) at the first end. This arrangement provides user with the capabilities to cool the  X-ray tube (14) during operation with a controllable cooling rate (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14).
          Dehler et al. and Weston disclose similar apparatuses for the mobile X-ray systems comprising the cooling arrangements in C-arms for cooling X-ray tube during operation.  
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the fluid-circulating cooling arrangement as suggested by Weston in the apparatus of Dehler et al., since such a modification would provide user with the compact cooling arrangement, at the one end of the C-arms, to cool the X-ray tube during operation with the controllable cooling rate.
           It would have been obvious to treat Dehler et al. and Weston as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 15 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

          With respect to claim 17, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) teach the mobile imaging system of claim 15[[16]], wherein the housing extends through the opening and is pressed against interior surfaces of the outer circumferential wall (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035).
          With respect to claim 19, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) teach the mobile imaging system of claim 15[[18]], wherein Weston clearly teaches components of the cooling arrangement comprise: a pump, a plurality of radiator coils, a fan, a pump outlet passage, a pump inlet passage, and an intermediate passage (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14), in order to provide user with the compact cooling arrangement, at the one end of the C-arms, to cool the X-ray tube during operation with the controllable cooling rate.

Conclusion

9.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                       /I.K./    February 2, 2022